FEERICK LYNCH MACCARTNEY & l\lUGEI\T"I`-§J

ATTORNEYS AT LA\X/'

ROCKLAND COUNTY OFFICE
96 SOUTH BROADWAY
SOUTH NYACK. NEW YORK 10960

DENN!S E_A_ LYNCH TEL` 845-353»2000 FAX. 845(353-2789

DONALD ]. FEEP\ICK, ]R.

J . DAVID MACCARTN EY. l R- oRANGE cooNTY orrch wEsrCHEs'rER couNTY omcE
BRIAN D. NUGENT* 6 DEPOT STREET. sums 202 235 MAlN sTREET. sums 330
MARY E~ MAP\ZOLLA"‘ wAs)-uNoToNvlLLE. NE\v YoRK 10992 WHITE PLAINs. NEW Yoal< mem

(No¢ fm sen ice ufpap¢rx) (Not fm xm'lre uf pnpm)

OF COUNSEL
DONALD ]. ROSS
DAVID }_ RESN!CK www.flmpllc.com

KEVIN F. HOBBS
MICHAEL K. STANTON , ]R. All correspondence must be sent to Rocl<land County Offc'cc

October 26, 2018
Vz'a E-Filirzg

Hon. Judith C. McCarthy

United States l\/lagistrate Judge

South District of New York

300 Quarropas Street

White Plains, Nevv York 10601-4150

]ENNIFER M. FEERICK
STEPHEN M. HONAN*+
ALAK SHAH*

PATRICK A. KNOWLES*
jOl-lN j. KOLESAR lll
PATRICK j. MCGORMAN

“‘LICENSED ALSO lN NEW jERSEY
+LlCENSED ALSO IN CONNECTICLJT

Re: National Association for the Advancernent of Colored People,

v. East Rarnapo Central School District
Docket No. 17 Civ. 8943

Dear Judge McCarthy:

The undersigned has just been contacted by Rabbi Yehuda Oshry concerning the matter
above-captioned l have received today the October 25, 2018 correspondence sent by Counsel
for the Plaintiffs to you. As l have not met With Rabbi Oshry after receiving that correspondence
and have only had a very brief discussion verbally With him, I Write to request the opportunity
after speaking With Rabbi Oshry to respond on this Monday With regard to said correspondence

With the very preliminary information l have received today, l believe there is a
substantial question Whether Rabbi Oshry was properly served With any Subpoena. Moreover, to
the extent that any Discovery sought may involve religious privileges or First Amendrnent rights,
that also should be explored by myself With Rabbi Oshry and ascertained so Your Honor can be

FEERICK LYNCH MACCARTNEY & NUGENT, Est.
OcroBER 26, 2018
PAGE TWo

so informed in a responsive letter. l therefore request the opportunity to respond on this
Monday, October 29, 2018 to the Court and Opposing Counsel on said October 25, 2018 letter.

Finally, l am currently involved in discussions With Opposing Counsel With regard to the
potential production of another Witness and I Will certainly continue in good faith With those
discussions as Well as attempt to resolve this matter in good faith once l am able to ascertain the
full background concerning this matter. Thanking the Court for its time and consideration of this
request, I remain,

Very rul :_yours,

\
\

    

DEAL/ sd
cc: Claudia T. Salomon, Esq.

